                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

TIMOTHY MACK CLEMMONS                                                           PETITIONER
ADC #099363

v.                            Case No. 1:17-cv-00016-KGB/BD

WENDY KELLEY, Director                                                         RESPONDENT
Arkansas Department of Correction

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, the Court dismisses petitioner

Timothy Mack Clemmons’ petition with prejudice and denies the requested relief.

       So adjudged this the 8th day of November, 2018.



                                                         _____________________________
                                                         Kristine G. Baker
                                                         United States District Judge
